Citation Nr: 1621865	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, claimed as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2013, the Board remanded the claim for further development and adjudicative action, to include obtaining evidence of in-service asbestos exposure and an adequate VA medical addendum opinion.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure a complete record on which to base a decision and to obtain an adequate medical opinion.  VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate his or her benefits claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  This duty has not been fulfilled.

Regarding VA's duty to assist, the Veteran avers that he was exposed to asbestos aboard the U.S.S. Hardwood, including while it was in dry-dock.  The November 2013 Board remand directed the RO to develop evidence of in-service exposure to asbestos.  The record contains email correspondence in March 2014 and April 2014 requesting verification of the Veteran's asbestos exposures; however, these emails do not constitute substantial compliance as they are not adequate attempts to confirm the Veteran's assertions that he was exposed to asbestos, either while the ship was in dry-dock, or otherwise during service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The RO has neither satisfied VA's duty to assist in the development of the Veteran's claim, nor substantially complied with the November 2013 Board remand.  

As the Veteran has submitted a May 2009 statement that he is in receipt of disability benefits due to his asbestosis, these SSA records must be associated with the file because they may contain evidence that is pertinent to the Veteran's claim.  There is some indication that SSA records were obtained, but current review of the electronic file fails to show that they have been associated with the claims file.  On remand, all appropriate attempts to be ensure that are of file should be made.

In regards to the February 2014 VA medical opinion, it is inadequate because it does not appear to be based on accurate facts.  In this regard, the examiner answered "no" to the question "Does the Veteran now have or has he/she ever been diagnosed with a respiratory condition?"  However, in a November 2008 VA pulmonary outpatient note, an examiner indicated that the Veteran had a history of asbestos exposure pleural thickening and restrictive lung disease likely secondary to asbestos exposure.  Additionally, in an April 2009 VA pulmonary clinic note, an examiner indicated that the Veteran had restrictive lung disease and a history of asbestos exposure.  As such, a new VA examination and opinion is necessary before the Board can adjudicate the Veteran's claim.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA treatment records date from May 2014 at the Louisville VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to associate the Veteran's SSA records with the file. 

2.  Take appropriate action to develop any evidence that the Veteran's potential exposure to asbestos during service (while aboard the U.S.S. Hardwood, including while the ship was in dry-dock).  After this development, the AOJ should place a determination in the record as to whether the Veteran had asbestos exposure in service.  

3.  Only upon completion of directives #1 and #2, schedule the Veteran for a VA examination to be conducted by a qualified clinician so as to determine the etiology of any diagnosed respiratory disability.  The record, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner should address the following: 

a) Please provide the Veteran's respiratory disabilities that he currently has or has previously had during the period under consideration (October 2007 to the present).

b) For each diagnosed disability, is it at least as likely as not (50% percent degree of probability or greater) that such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include any in-service exposure to asbestos?

The examiner should address the following:

a) The Veteran's MOS was as a Radio Control Man.

b) In a statement accompanying his claim dated October 2007, the Veteran stated that while stationed aboard the U.S.S. Hardwood, he spent three months while the ship was dry-docked pulling old wiring coated with asbestos and disposing the material without protective breathing masks.

c) The Veteran's December 2013 statement, in which he states that while aboard the U.S.S. Hardwood, he "was not given any equipment at any time including while in dry-dock where asbestos was being removed and was airborne."  He also states that he was charged with burning classified materials on the fantail of the ship and while doing so, he was issued a protective suit that was made of asbestos.

d) The Veteran's August 2008 buddy statement from L.M.Z., in which he states that while serving aboard the U.S.S. Hardwood with the Veteran, guns fired directly above their living quarters caused dust to permeate the area. 

e) The Veteran's June 2009 buddy statement from J.A.B., in which he states that while serving aboard the U.S.S. Hardwood with the Veteran, following the renovation in Portsmouth, Virginia in 1965, constant vibration from guns fired above their sleeping quarters caused the asbestos in the ceiling to sift down into their sleeping quarters, including bedding and mattresses.  

f) The private medical report from Dr. A., indicating that the Veteran has been diagnosed with lung disease that is consistent with asbestosis.

g) The Veteran's May 2009 statement, in which he indicated that he worked at the Indiana Kentucky Electric Corporation from 1972 to 2008 and always wore a protective breathing mask as required. 

h) In a July 2009 statement, a private physician offered the opinion that the Veteran had "service-connected asbestos exposure resulting in disease of the lungs and pleura related to asbestos in places of a very high category for risk factors of developing lung cancer."

i) The November 2008 VA examiner diagnosed the Veteran with pleural thickening with restrictive lung disease likely secondary to asbestos exposure or methotrexate (which the examiner previously noted the Veteran was taking for nonservice-connected polymyalgia).

j) The February 2014 VA examination. 

The rationale for all opinions expressed should be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



